EXHIBIT 10.1
Execution Copy
Amendment No. 8 and Waiver to Credit Agreement
          This Amendment No. 8 and Waiver, dated as of April 19, 2011 (this
“Amendment”), among MVC Capital, Inc., a Delaware corporation (the “Company”),
MVC Financial Services, inc., a Delaware corporation (“MVCFS”, and together with
the Company, each a “Borrower”, and collectively, the “Borrowers”), the Lenders
identified on the signature pages hereto (the “Lenders”), and Guggenheim
Corporate Funding, LLC, as administrative agent for the lenders (in such
capacity, the “Administrative Agent”), amends certain provisions of the Credit
Agreement, dated as of April 27, 2006 (as amended to the date hereof and as the
same may be further amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrowers, the institutions from time to
time party thereto as Lenders (the “Lenders”), and the Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.
W i t n e s s e t h:
          Whereas, the Borrowers have requested that the Required Lenders amend
and waive the Credit Agreement in certain respects as set forth below;
          Whereas, the Required Lenders have agreed, subject to the terms and
conditions set forth below, to amend and waive the Credit Agreement in certain
respects as set forth below;
          Now, Therefore, in consideration of the premises and the covenants and
obligations contained herein, the sufficiency of which is hereby acknowledged,
the parties hereto agree as follows:
     Section 1. Amendments to the Credit Agreement. Effective as of the
Amendment Effective Date (as defined below) and subject to the satisfaction (or
due waiver) of the conditions set forth in Section 3 (Conditions Precedent to
the Effectiveness of this Amendment) hereof, the Credit Agreement is hereby
amended as follows:
          (a) Section 1.1 (Defined Terms) is hereby amended by inserting among
the existing defined terms therein in alphabetical order the following defined
term:
          “FIMA Letter of Credit” means that certain letter of credit, dated on
or after April 19, 2011 issued by JP Morgan Chase Bank to DNB Nord Bank on
behalf of UAB FIMA, as the beneficiary, in an aggregate amount not to exceed
€5,000,000; provided, that the FIMA Letter of Credit shall have a term not to
exceed 18 months and not be amended, extended refinanced or replaced.
          (b) Section 6.3 (Limitation on Liens) is hereby amended by
(i) deleting the word “and” at the end of clause (h), (ii) replacing the “.” at
the end of clause (i) with “; and” and (iii) adding the following at the end of
such section:
          (j) pledges and deposits for the benefit of the issuer of the FIMA
Letter of Credit securing reimbursement obligations in respect of the FIMA
Letter of Credit.
          (c) Section 6.8 (Limitation on Investments) is hereby amended by
(i) deleting the word “and” at the end of clause (d), (ii) replacing the “.” at
the end of clause (e) with “; and” and (iii) adding the following at the end of
such section:

 



--------------------------------------------------------------------------------



 



          (f) Investments resulting from pledges and deposits referred to in
Section 6.3(j) in an aggregate amount not to exceed €5,000,000.
     Section 2. Waiver
          Subject to the satisfaction of the conditions precedent set forth in
Section 3 below and in reliance upon the representations and warranties and
covenants set forth herein, and notwithstanding anything to the contrary in any
Loan Document, the Required Lenders hereby waive any noncompliance of the
Borrowers with respect to Section 6.1(b) (Interest Coverage Ratio) of the Credit
Agreement solely for the fiscal period ended July 31, 2011; provided, however,
that the waiver set forth in this Section 2 shall be effective only in this
specific instance and for the specific purposes set forth herein and do not
allow for any other or further departure from the terms and conditions of the
Credit Agreement or any other Loan Documents, which terms and conditions shall
remain in full force and effect (other than as expressly provided in this
Amendment).
     Section 3. Conditions Precedent to the Effectiveness of this Amendment
          This Amendment shall become effective as of the date (such date, the
“Amendment Effective Date”) when, and only when, the Administrative Agent shall
have received: (i) this Amendment, duly executed by the Borrowers, the
Administrative Agent and the Required Lenders, (ii) payment from the Borrower,
for the account of each Lender who has provided an executed signature page to
this Amendment by April 18, 2011, an amendment fee equal to 0.20% of such
Lender’s Commitment currently in effect and (iii) reimbursement for all its
out-of-pocket costs and expenses incurred in connection with the Credit
Agreement and the negotiation, preparation, execution and delivery of this
Amendment and the transactions contemplated hereby, including, without
limitation, reasonable fees and disbursements and other charges of counsel to
the Administrative Agent.
     Section 4. Representations and Warranties
          On and as of the date hereof, after giving effect to this Amendment,
the Borrowers hereby represent and warrant to the Administrative Agent and each
Lender as follows:
          (a) this Amendment has been duly authorized, executed and delivered by
each Borrower and constitutes the legal, valid and binding obligation of each
Borrower, enforceable against each Borrower in accordance with its terms, and
the Credit Agreement as amended by this Amendment constitutes the legal, valid
and binding obligation of each Borrower, enforceable against each Borrower in
accordance with its terms;
          (b) each of the representations and warranties contained in Section 3
(Representations and Warranties) of the Credit Agreement, the other Loan
Documents or in any certificate, document or financial or other statement
furnished at any time under or in connection therewith is true and correct in
all material respects on and as of the date hereof as if made on and as of such
date and except to the extent that such representations and warranties
specifically relate to a specific date, in which case such representations and
warranties shall be true and correct in all material respects as of such
specific date; provided, however, that references therein to the “Credit
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
          (c) no Default or Event of Default has occurred and is continuing; and
          (d) no litigation has been commenced against any Loan Party or any of
its Subsidiaries seeking to restrain or enjoin (whether temporarily,
preliminarily or permanently) the

2



--------------------------------------------------------------------------------



 



performance of any action by any Loan Party required or contemplated by this
Amendment, the Credit Agreement or any Loan Document, in each case as amended
hereby (if applicable).
     Section 5. Fees and Expenses
     The Borrowers and each other Loan Party agree to pay on demand in
accordance with the terms of Section 9.5 (Payment of Expenses) of the Credit
Agreement all reasonable out of pocket costs and expenses of the Administrative
Agent in connection with the preparation, reproduction, execution and delivery
of this Amendment and all other Loan Documents entered into in connection
herewith.
     Section 6. Reference to the Effect on the Loan Documents
          (a) As of the date hereof, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder”, “thereof” and words of
like import), shall mean and be a reference to the Credit Agreement as modified
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument.
          (b) Except as expressly modified hereby, all of the terms and
provisions of the Credit Agreement and all other Loan Documents are and shall
remain in full force and effect and are hereby ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver or amendment of any other provision of any of
the Loan Documents or for any purpose except as expressly set forth herein.
          (d) This Amendment shall be deemed a Loan Document.
     Section 7. Execution in Counterparts
          This Amendment may be executed in any number of counterparts and by
different parties in separate counterpart (including by facsimile), each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed counterpart by telecopy shall be effective as delivery
of a manually executed counterpart of this Amendment.
     Section 8. Governing Law
          This Amendment shall be governed by and construed in accordance with
the law of the State of New York.
     Section 9. Section Titles
          The Section titles contained in this Amendment are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto.

3



--------------------------------------------------------------------------------



 



     Section 10. Notices
          All communications and notices hereunder shall be given as provided in
the Credit Agreement.
     Section 11. Severability
          The fact that any term or provision of this Agreement is held invalid,
illegal or unenforceable as to any person in any situation in any jurisdiction
shall not affect the validity, enforceability or legality of the remaining terms
or provisions hereof or the validity, enforceability or legality of such
offending term or provision in any other situation or jurisdiction or as applied
to any person.
     Section 12. Successors
          The terms of this Amendment shall be binding upon, and shall inure to
the benefit of, the Lenders, the other parties hereto and their respective
successors and assigns.
     Section 13. Waiver of Jury Trial
          Each of the parties hereto irrevocably waives trial by jury in any
action or proceeding with respect to this Amendment or any other Loan Document.
[Signature Pages Follow]

4



--------------------------------------------------------------------------------



 



          In Witness Whereof, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first written above.

            MVC Capital, Inc.
as Borrower
      By:           Name:           Title:           MVC Financial Services,
Inc.
as Borrower
      By:           Name:           Title:        

[Signature page to MVC Amendment No. 8 And Waiver]

 



--------------------------------------------------------------------------------



 



            Guggenheim Corporate Funding, LLC,
as Administrative Agent
      By:           Name:           Title:        

[Signature page to MVC Amendment No. 8 And Waiver]

 



--------------------------------------------------------------------------------



 



            Midland National Life Insurance Company,
as Lender

By: Guggenheim Partners Asset Management Inc.
      By:           Name:           Title:           North American Company for
Life and health
Insurance, as Lender

By: Guggenheim Partners Asset Management Inc.
      By:           Name:           Title:           Sands Point Funding Ltd.,
as Lender

By: Guggenheim Investment Management, LLC,
its Collateral Manager
      By:           Name:           Title:           Copper River CLO Ltd., as
Lender

By: Guggenheim Investment Management, LLC,
its Collateral Manager
      By:           Name:           Title:        

[Signature page to MVC Amendment No. 8 And Waiver]

 



--------------------------------------------------------------------------------



 



            Kennecott Funding Ltd., as Lender

By: Guggenheim Investment Management, LLC,
its Collateral Manager
      By:           Name:           Title:           Green Lane CLO Ltd., as
Lender

By: Guggenheim Investment Management, LLC,
its Collateral Manager
      By:           Name:           Title:           Iron Hill CLO Limited, as
Lender

By: Guggenheim Partners Europe Limited, its
Collateral Manager
      By:           Name:           Title:        

[Signature page to MVC Amendment No. 8 And Waiver]

 